Citation Nr: 0309050	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


REMAND

The veteran had active duty from June 1946 to October 1947, 
from August 1950 to March 1952, and from May 1952 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The statement of the case couched the issue as service 
connection for the cause of death as a result of exposure to 
herbicides.  However, VA must consider all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  
Since the veteran had significant service-connected 
disabilities, consideration must be given to whether they 
contributed to cause death.  38 C.F.R. § 3.312(c) (2002).  

There has been a significant change in the law which affects 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  In March 
2003, the Board issued such a VCAA letter, addressing direct 
cause of death, without discussing the evidence needed to 
establish that service-connected disability contributed to 
cause death.  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must develop evidence and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  Of course, the review by the RO may indicate a need 
for further development.  Also, the RO must notify the 
appellant of the applicable provisions of VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the appellant must 
furnish.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his fatal 
cancers.  After securing the necessary 
release, the RO should obtain these 
records.  The RO should particularly 
request the records of Edgar Prasthofer, 
M.D.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  These factors should be 
addressed for both direct service 
connection and for contributory service 
connection for the cause of the veteran's 
death.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




